DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
Status of Claims
Claim 1 has been amended. Claims 7 and 11-20 have been cancelled. Claims 21-23 have been withdrawn. Claims 1-6 and 8-10 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-2, 4 and 7-10 under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”) have been withdrawn in view of the amendment.
The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Yamazaki (US 2017/0162305, hereinafter “Yamazaki”) has been withdrawn in view of the amendment.
The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Liu (IEEE Transactions on Magnetics, 2015, Vol.51, No. 11, No. 2103204, hereinafter “Liu”) has been withdrawn in view of the amendment.
The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Shimada (US 2004/0144449, hereinafter “Shimada”) has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recite “the maximum achieving temperature”. It’s unclear it refers to the maximum achieving temperature during sintering or heat treatment. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), and further in view of US’727 (US 2015/0084727).
Regarding claims 1, 4 and 8, Ozeki teaches a method of producing a rare-earth sintered magnet, comprising filling a die with a magnet material particles containing a rare-earth substance and having an easy magnetization axis, compacting the magnet powder in presence of a magnetic field; applying a pressure of 30 MPa and heating the rare-earth magnet-forming material to 940 ºC and holding for  to make a sintered, and subjecting the sintered body to a heat treatment without pressure at a temperature which ranges from greater than 300 ºC to 1000 ºC for two hours ([0036] to [0066]). Thus, the difference between the maximum achieving temperature of the heat treatment and the maximum achieving temperature of the sintering is 1000-940 ºC=60 ºC, which meets the temperature difference recited in claim 1.
Ozeki does not teach that the sintering pressure is 3-15 MPa as recited in claim 1. US’727 teaches a method of making a sintered NdFeB magnet and discloses that to prevent warpage formed in the sintered magnets, sintering is performed under the pressure of 0.01-100 MPa ([0050] to [0097]). Thus, it would be obvious to one of ordinary skill in the art to perform sintering at 0.01-100 MPa as taught by US’727 in the process of Ozeki in order to prevent warpage formed in the sintered magnets as disclosed by US’727. The pressure disclosed by US’727 overlaps the recited pressure in claim 1 and thus the recited pressure is a prima facie case of obviousness over Ozeki in view of US’727. See MPEP 2144.05 I.
Regarding claim 2, Ozeki teaches heating and sintering a composite material obtained by mixing the magnet material particles with a thermoplastic resin, releasing, by heat, the thermoplastic resin from the composite material ([0061]; [0063]).
Regarding claim 9, Ozeki discloses that the maximum heat treatment temperature is 1000 ºC and the treatment time is 2 hours, which meet the recited formula in claim 9.
Regarding claim 10, Ozeki discloses that the average particle size is 0.1-5 µm and the heat treatment temperature is 300 ºC to 1000 ºC for two hours ([0054] to [0066]), which overlaps the particle size and heat treatment temperature in claim 10 and thus, a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”) in view of US’727 (US 2015/0084727), as applied to claim 1 above, and further in view of Yamazaki (US 2017/0162305, hereinafter “Yamazaki”).
Regarding claim 3, Ozeki teaches a heat treatment at 300 ºC to 1000 ºC for two hours ([0036] to [0066]). Ozeki in view of US’727 does not teach a second heat treatment step. However, two-step heat treatment is well-known to one of ordinary skill in the art in obtaining a magnet having good magnetic properties as evidenced by Yamazaki. Yamazaki teaches a method of making a sintered magnet having high coercivity and discloses that two-step heat treatment after the sintering is performed, preferably that the heat treatment be performed at a temperature of 600 ºC to 950 ºC and a temperature of 400 ºC to 500 ºC ([0017]; [0081] to [0096]). Thus, it would be obvious to one of ordinary skill in the art to perform two-step heat treatment as taught by Yamazaki in the process of Ozeki in view of US’727 would be able to make a magnet having high coercivity with success as disclosed by Yamazaki. The second heat treatment temperature disclosed by Yamazaki meets the recited temperature in claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”) in view of US’727 (US 2015/0084727), as applied to claim 1 above, and further in view of Liu (IEEE Transactions on Magnetics, 2015, Vol.51, No. 11, No. 2103204, hereinafter “Liu”).
Regarding claim 5, Ozeki in view of US’727 does not teach the limitation as recited in claim 5. Liu teaches a method of making a sintered magnet by plasma sintering (Abstract; Page 1, right column, 2nd paragraph). Liu discloses that pressure is applied when the temperature reaches 650 ºC (Abstract; Page 1, right column, 2nd paragraph). Thus, it would be obvious to one of ordinary skill in the art to apply pressure when the temperature reaches 650 ºC as taught by Liu in the process of Ozeki in view of US’727 would be able to make a magnet with success as disclosed by Liu. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”) in view of US’727 (US 2015/0084727), as applied to claim 1 above, and further in view of Shimada (US 2004/0144449, hereinafter “Shimada”).
Regarding claim 6, Ozeki in view of US’727 does not teach the heating rate as recited in claim 6. Shimada teaches a method of making a sintered magnet by plasma sintering (Abstract; [0063]). Shimada discloses that when the sintering is made by plasma sintering and the heating rate is 15-25 k/min (i.e. 15-25 ºC/min), the structure of the magnet will not coarsen ([0061] to [0063]). Thus, it would be obvious to one of ordinary skill in the art to perform plasma sintering and heating the compact at a heat rate of 15-25 k/min as taught by Shimada in the process of Ozeki in view of US’727 would be able to make a magnet having fine structure as disclosed by Shimada. The heating rate disclosed by Shimada meets the recited temperature in claim 6. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
The applicants argued that Ozeki does not teach the recited sintering pressure.
In response, US’727 teaches a method of making a sintered NdFeB magnet and discloses that to prevent warpage formed in the sintered magnets, sintering is performed under the pressure of 0.01-100 MPa ([0050] to [0097]). Thus, it would be obvious to one of ordinary skill in the art to perform sintering at 0.01-100 MPa as taught by US’727 in the process of Ozeki in order to prevent warpage formed in the sintered magnets as disclosed by US’727. The pressure disclosed by US’727 overlaps the recited pressure in claim 1 and thus the recited pressure is a prima facie case of obviousness over Ozeki in view of US’727. See MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733